5DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on May 19, 2021, the 112(b) rejections in the previous office action (dated 03/18/2021), are hereby withdrawn. Claims 1 and 11 have been amended, and claims 2-10 and 12-20 were previously presented. 
	Therefore, claims 1-20 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on May 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,202,236 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Adam Denmead on May 26, 2021.
The application has been amended as follows: 
	In claim 1, Ln.  18, the phrase, “…the body…” has been change to “…the oval-shaped body…”
	In claim 11, Ln. 21, the phrase, “…the body…” has been change to “…the oval-shaped body…”


Allowable Subject Matter
Claims 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 11 (respectively), the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach wherein an outermost width of at least one of the first portion and the second portion is less than an outermost width of the bottom wall of the oval-shaped body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736